DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered. Claims 1 and 14 have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the claims do not recite any mathematical concepts (page 10 of Applicant’s response). Applicant has not specifically addressed the assertion made in the rejection that “[t]he claims also incorporate mathematical analyses (such as determining a number of simulations N to perform as recited in claims 1 and 14, performing the multi-objective optimization to determine a cost factor as recited in claims 1 and 14, determining minimum, maximum, and range values as recited in claims 4-5 and 17).”

Applicant submits that the claimed functions (particularly related to a synthetic scenario) could not reasonably be performed in the human mind (pages 13-15 of Applicant’s response). The Examiner respectfully disagrees. A human could mentally and/or with pen and paper gather the relevant data, evaluate scenarios, and make relevant determinations. As explained above, a human could also evaluate the resources (human or otherwise) needed to process each scenario or an amount of data in each scenario and make the decision to iterate the scenario less times and/or use only a maximum sample set of data. The benefits of such a decision would be seen regardless of whether the scenario is evaluated by a human or by a computer. Processing less data (e.g., less scenarios and/or a lower quantity of data) will typically use less processing resources (human or automated), the type of scenarios processed 
Furthermore, as best understood by the Examiner in light of the rejections under 35 U.S.C. § 112(a) and (b) below, “reducing a load on a memory stack [memory] of the computing device and a computational load on the processor [computer device] by clustering each node into a corresponding category of a plurality of categories” and “further reducing the computational load on the processor by determining a number of simulations N to perform with the data sampled from the synthetic scenario” are well-understood, routine, and conventional practices. Additionally, without specific technical details as to how the various loads are reduced, it is presumed that simply reducing the amount of data to be stored and processed conserves resources. Such a benefit would also be achieved by a human user processing smaller amounts of data; therefore, these purported benefits are not necessarily specific to a technology, as claimed. The aforementioned discussion addresses Applicant’s arguments presented on pages 15-23 of Applicant’s response as well.
Applicant submits that the Examiner has not provided evidence that the features of reducing a load on the memory stack and a computational load on the processor by clustering and the determination of the number of simulations have been shown to be prima facie case of ineligibility under 35 U.S.C. § 101.
Applicant submits that the Examiner has not considered the claim elements both individually and in combination (page 28 of Applicant’s response). The Examiner respectively disagrees. Most of the claim language as well as most of Applicant’s disclosure focus on details identified as abstract ideas. The details of reducing loads on the memory stack (or memory) and processor (or computer device) are recited at a high level of generality and with little guidance as to how such benefits are achieved from a technological perspective. Many of these issues are also addressed in the rejections raised under 35 U.S.C. § 112(a) and (b).
Regarding the rejections under 35 U.S.C. § 103, Applicant argues an interpretation of the claims in light of specific details from the Specification and further asserts that the prior art does not address reducing a load on a memory stack of the computing device…by clustering each node into a corresponding category of a plurality of categories. (Pages 29-38 of Applicant’s response) The details from the Specification are not all recited in the claims and there is no special, limiting definition requiring that all of these details be read in. The claims recite that clustering is performed. Clustering may simply involve grouping relevant information. As explained in the rejection, “Martinez’s parameters fall under categories describing each of the respective 
As to “reducing a load on a memory stack of the computing device…by clustering each node into a corresponding category of a plurality of categories,” as seen in ¶ 63 of Zinner, the background of the invention describes known strategies to handle large amounts of data, including splitting up the data into small batches that fit in memory.
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “reducing a load on a memory stack of the computing device and a computational load on the processor by clustering each node into a corresponding category of a plurality of categories.” Similarly, independent claim 14 recites “reducing a load on a memory and a computation load on the computer device by clustering each node into a corresponding category of a plurality of categories. It is not clear how the Inventors, at the time the application was filed, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Independent claim 1 recites “reducing a load on a memory stack of the computing device and a computational load on the processor by clustering each node into a corresponding category of a plurality of categories.” Similarly, independent claim 14 recites “reducing a load on a memory and a computation load on the computer device by clustering each node into a corresponding category of a plurality of categories. It is not clear how simply clustering nodes into categories reduces a load on a memory stack (or memory) and processor (or computer device). For example, it is not clear how the categorized nodes are specifically stored in a manner that reduces the memory stack (memory) load and the processor (computer device) load. Consequently, the recitations of reducing the various loads may simply be purported merits that are not necessarily achieved by the positively recited steps of the method claims or the programmed functionality of the article of manufacture claims. It is not clear what the intended scope of reducing the various loads is if these benefits are not necessarily achieved within the claims. The dependent claims do not remedy the aforementioned issues and, thus, inherit the same rejections. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-13), Article of Manufacture (claims 14-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite receiving input parameters; receiving historical data related to a network of nodes; determining a synthetic scenario based on the received input parameters and the historical data; for each category of nodes: identifying key parameters; determining a range of each key parameter based on the synthetic scenario; sampling data from the synthetic scenario within the determined range of each key parameter; determining a number of simulations N to perform with data sampled from the synthetic scenario within the determine range of each key parameter; for each of the N simulations, performing a multi-objective optimization to determine a cost factor of the parameter settings; selecting the parameter settings with a lowest cost factor; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). For example, collectively, all of the claims evaluate a model which may be related to cost (as recited in all claims) and offering products by a network of nodes (e.g., as seen in claim 6), which are elements of organizing human activities (such as commercial interactions, sales activities, and the evaluation of human activities). Furthermore, the claims present scenario analysis at a level that could be evaluated in the human mind and/or with pen and paper. Gathering data, evaluating the data, and making decisions (e.g., as claimed) are examples of mental processes. The claims also incorporate mathematical analyses (such as determining a number of simulations N to perform as recited in claims 1 and 14, performing the multi-objective optimization to determine a cost factor as recited in claims 1 and 14, determining minimum, maximum, and range values as recited in claims 4-5 and 17). The dependent claims present additional details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a 


clustering each node into a corresponding category of a plurality of categories, by determining a number of simulations N to perform with data sampled from the synthetic scenario within the determined range of each key parameter; and storing the cost factor in the storage device. The article of manufacture claims include similar additional elements (as those recited in the apparatus claims) along with a non-transitory computer-readable storage medium tangibly embodying a computer readable program code having computer readable instructions. 

The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 17, 38-39, 67, 87-88, 97-99, 106, 108, 117).

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.

Furthermore, as best understood by the Examiner in light of the rejections under 35 U.S.C. § 112(a) and (b) above, “reducing a load on a memory stack [memory] of the computing device and a computational load on the processor [computer device] by clustering each node into a corresponding category of a plurality of categories” and “further reducing the computational load on the processor by determining a number of simulations N to perform with the data sampled from the synthetic scenario” are well-understood, routine, and conventional practices. Additionally, without specific technical details as to how the various loads are reduced, it is presumed that simply reducing the amount of data to be stored and processed conserves resources. Such a benefit would also be achieved by a human user processing smaller amounts of data; therefore, these purported benefits are not necessarily specific to a technology, as claimed.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
Furthermore, “reducing a load on a memory stack of the computing device and a computational load on the processor by clustering each node into a corresponding category of a plurality of categories” and “further reducing the computational load on the processor by determining a number of simulations N to perform with the data sampled from the synthetic scenario” are well-understood, routine, and conventional practices, as evidenced by the following:
Kuo et al. (US 2013/0246986): ¶¶ 42, 47, 78 – Samples may be trimmed in accordance with requirements for accuracy and/or simulation cost/time.
Fernández Martínez (US 2011/0307438): Abstract, ¶ 187 – Samples may be clustered and reduced to reduce the computational burden.
Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-Based Analysis of Environmental Needs.” Environmental Modelling and Software, 93, 109-126, July 2017): lines 77-83, 373-385 – Sample sizes may be selected. Certain combinations of slices and samples are more efficient than others. As seen in lines 81-83, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.”
Zinner et al. (US 2017/0032016): ¶ 63 – The background of the invention describes known strategies to handle large amounts of data, including splitting up the data into small batches that fit in memory.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2016/0063419) in view of Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-.
[Claims 1, 8]	Martinez discloses:
[Claim 1]	a computing device (fig. 1) comprising:
a processor (fig. 1, ¶ 46);
a network interface coupled to the processor to enable communication over a network (fig. 1, ¶¶ 45, 53); 
a storage device for content and programming coupled to the processor (¶¶ 6, 47, 48); 
a program stored in the storage device, wherein an execution of the program by the processor configures the computing device to perform acts (¶¶ 6, 47, 48) comprising: 
receiving input parameters (¶ 58 – Data is input to the simulation system);
receiving historical data related to a network of nodes, from a data repository (¶¶ 51-52, 57);
determining a synthetic scenario based on the received input parameters and the historical data (¶¶ 57-58);

identifying key parameters (¶¶ 57-58, 88, 91 – Evaluated and/optimized measures and criteria may be viewed as identified key parameters).
Martinez does not fully disclose:
[Claim 1]	reducing a load on a memory stack of the computing device and a computational load on the processor by clustering each node into a corresponding category of a plurality of categories; 
for each category of nodes:
	identifying key parameters;
determining a range of each key parameter based on the synthetic scenario; 
sampling data from the synthetic scenario within the determined range of each key parameter;
further reducing the computational load on the processor by determining a number of simulations N to perform with the data sampled from the synthetic scenario;

	selecting the parameter settings with a lowest cost factor;
[Claim 8]	wherein the clustering of each node into a corresponding category of a plurality of categories is based on one or more features of the node.
Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.” Sheikholeslami evaluates samples of distributions using Latin hypercube sampling (Sheikholeslami: lines 119-155). Parameters in an evaluated model are limited to respective ranges of values (Sheikholeslami: lines 450-458). Sheikholeslami discloses that “once an optimal LHS is generated, it is independent of the considered application…and can be stored for future applications” (Sheikholeslami: lines 177-178).  Martinez evaluates distributions of key parameters and allows for simulations to determine an optimal scenario based on multiple objectives (Martinez: ¶¶ 57, 71, 88, 91). Martinez evaluates synthetic scenarios using distribution functions corresponding to key parameters (Martinez: ¶¶ 57, 71, 88, 91). Cost is a factor that may be optimized (Martinez: ¶¶ 8, 12, 14, 17, 52, 91) and historical information may be stored in a database for future reference (Martinez: ¶¶ 51-52, 57). The Examiner submits that it would have been obvious to one of ordinary skill in 
[Claim 1]	reducing a computational load on the processor by clustering each node into a corresponding category of a plurality of categories; 
for each category of nodes:
	identifying key parameters;
determining a range of each key parameter based on the synthetic scenario; 
sampling data from the synthetic scenario within the predetermined range of each key parameter;
further reducing the computational load on the processor by determining a number of simulations N to perform with the data sampled from the synthetic scenario;
for each of the N simulations, performing a multi-objective optimization to determine a cost factor of the parameter settings and storing the cost factor in the storage device; and
	selecting the parameter settings with a lowest cost factor;
[Claim 8]	wherein the clustering of each node into a corresponding category of a plurality of categories is based on one or more features of the node

	As to “reducing a load on a memory stack of the computing device…by clustering each node into a corresponding category of a plurality of categories,” as seen in ¶ 63 of Zinner, the background of the invention describes known strategies to handle large 
[Claim 2]	Martinez does not explicitly disclose wherein the data sampled from the synthetic scenario within the determined range of each key parameter is obtained by applying Orthogonal Latin Hypercube Sampling (OLHS) on the synthetic scenario based on the key parameters. Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.” Sheikholeslami evaluates samples of distributions using Latin hypercube sampling (Sheikholeslami: lines 119-155). Parameters in an evaluated model are limited to respective ranges of values (Sheikholeslami: lines 450-458). Martinez evaluates synthetic scenarios using distribution functions corresponding to key parameters (Martinez: ¶¶ 57, 71, 88, 91). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Martinez wherein the data sampled from the synthetic scenario within the 
[Claim 3]	Martinez discloses wherein determining the synthetic scenario comprises:
creating a synthetic demand status data based on the historical data and the input parameters (¶¶ 51-52, 57-58, 71-79, 90-91); and
creating a synthetic network status data based on the historical data, the input parameters, and the synthetic demand status (¶¶ 51-52, 57-58, 71-79, 90-91).
[Claim 4]	Martinez does not explicitly disclose wherein determining the range of a key parameter comprises:

basing the range of the key parameter between the determined maximum and the minimum setting.
Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.” Sheikholeslami evaluates samples of distributions using Latin hypercube sampling (Sheikholeslami: lines 119-155). Parameters in an evaluated model are limited to respective ranges of values (Sheikholeslami: lines 450-458), i.e., with respective minimum and maximum values. Martinez evaluates synthetic scenarios using distribution functions corresponding to key parameters (Martinez: ¶¶ 57, 71, 88, 91). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Martinez wherein determining the range of a key parameter comprises:
determining a maximum and a minimum setting for the key parameter from the synthetic network status data; and
basing the range of the key parameter between the determined maximum and the minimum setting

[Claim 5]	Martinez does not explicitly disclose wherein determining the range of a key parameter comprises:
determining a maximum and a minimum setting for the key parameter from the synthetic network status data;
extending at least one of the maximum and the minimum setting by a predetermined factor; and
basing the range of the key parameter between the maximum and the minimum, including the extension by the predetermined factor.

determining a maximum and a minimum setting for the key parameter from the synthetic network status data;
extending at least one of the maximum and the minimum setting by a predetermined factor; and
basing the range of the key parameter between the maximum and the minimum, including the extension by the predetermined factor
in order to facilitate more efficient yet accurate computer processing by reducing the computation cost associated with evaluating synthetic scenarios while improving the robustness and accuracy, as suggested in lines 77-83, 375-385, and 690-692 of 
[Claim 6]	Martinez discloses wherein: 
the historical data (¶¶ 51-52, 57) includes:
raw demand data of one or more products offered by the network of nodes (¶¶ 8, 52, 57, 87); 
raw node data of each node in the network of nodes (¶¶ 8, 52, 57, 87); and 
the synthetic demand status is based on the raw demand data (¶¶ 8, 52, 57, 87); 
the synthetic network status is based on the raw node data (¶¶ 8, 52, 57, 87).
[Claim 9]	Martinez discloses wherein the key parameters are identified from the input parameters (¶¶ 57-58 -- Parameters may be input to the simulation system using historical information from a database).

[Claim 11]	Martinez discloses wherein the cost factor is based on at least one of: (i) a fulfilment cost for a predetermined time period, and (ii) a capacity utilization of the omnichannel distribution system for the predetermined time period (¶¶ 8, 12, 14, 17, 52).
[Claims 14-17, 19] 	Claims 14-17 and 19 recite limitations already addressed by the rejections of claims 1-4 and 11 above; therefore, the same rejections apply. Furthermore, Martinez discloses a non-transitory computer-readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of setting values of parameters of a network of nodes in an omnichannel distribution system, the method comprising the respectively disclosed functionality (¶¶ 6, 47, 48, 52, 57, 87, 90, 92).
	Furthermore, Martinez discloses that parameters may be input to the simulation system using historical information from a database (Martinez: ¶¶ 57-58). Martinez does not explicitly disclose receiving input parameters from a computing device of a user. However, Martinez allows for user to enter data, define a problem to be solved, and provide instructions to the computer system (Martinez: ¶ 46). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing .
Claims 7, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2016/0063419) in view of Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-Based Analysis of Environmental Needs.” Environmental Modelling and Software, 93, 109-126, July 2017) in view of Zinner et al. (US 2017/0032016) in view of Morrison et al. (US 2012/0072423), as applied to claims 1 and 14 above, in view of Kuo et al. (US 2013/0246986).
[Claims 7, 18]	Martinez and Sheikholeslami do not explicitly disclose wherein the determination of the number of simulations N to perform is based on at least one of: (i) a time limit for the N simulations, and (ii) a predetermined accuracy for the simulations. Kuo discloses that samples may be trimmed in accordance with requirements for accuracy and/or simulation cost/time (Kuo: ¶¶ 42, 47, 78). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Martinez-Sheikholeslami combination wherein the determination of the number of simulations N to perform is based on at least one of: (i) a time limit for the N simulations, and (ii) a predetermined accuracy for the simulations in order to help reduce simulation cost (as suggested in ¶ 47 of Kuo and is also a goal of Sheikholeslami, as seen in lines 77-83 and 373-385 of Sheikholeslami).

	identifying the present simulation as having the lowest cost factor; and 
not performing any additional simulations for the category even if all N simulations have not yet been performed.
	Kuo discloses that samples may be trimmed in accordance with requirements for accuracy and/or simulation cost/time (Kuo: ¶¶ 42, 47, 78). As seen in ¶ 78 of Kuo, a user can set a requirement for simulation cost/time. Sheikholeslami recognizes that a proper sample size leading to convergence is most desirable and accuracy is lost with undersampling while computational resources may be wasted with oversampling and Sheikholeslami uses this information to assess stopping (e.g., convergence) criteria (Sheikholeslami: lines 77-99). The claim recitation specifying that “upon determining that a delta of the cost factor between a present simulation and a prior simulation of the N simulations is below a predetermined threshold” may, in effect, be seen as evaluating when no significant benefit is gained from running an additional simulation. Convergence as a stopping criteria could be a type of predetermined threshold measure. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Martinez-Sheikholeslami combination wherein execution of the program by the processor further 
	identifying the present simulation as having the lowest cost factor; and 
not performing any additional simulations for the category even if all N simulations have not yet been performed
so that a user has more active control over how many resources are expended to run various simulations, thereby adapting a simulation plan to minimize cost and stay within any cost thresholds established by a user to avoid cost overruns. Furthermore, the use of a convergence measure (e.g., as a predetermined delta threshold) to determine when to stop simulations would help to customize such a decision for a given simulation model, allowing Martinez to optimize a sample size, thereby avoiding the pitfalls of oversampling and undersampling, while minimizing costs (as suggested in lines 77-99 of Sheikholeslami).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2016/0063419) in view of Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-Based Analysis of Environmental Needs.” Environmental Modelling and Software, 93, 109-126, July 2017) in view of Zinner et al. (US 2017/0032016) in view of Morrison et al. (US 2012/0072423), as applied to claim 1 above, in view of Rowan et al. (WO 2017/217957 A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/005,373. The claims in both applications largely recite similar limitations, but they are recited in different combinations. Collectively, the set of claims in each respective 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683